Name: Decision of the Council of the European Union of 14 April 2003 on the admission of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: European construction; NA;  Europe
 Date Published: 2003-09-23

 Avis juridique important|32003D0923(01)Decision of the Council of the European Union of 14 April 2003 on the admission of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union Official Journal L 236 , 23/09/2003 P. 0015 - 0015Decision of the Council of the European Unionof 14 April 2003on the admission of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European UnionTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 49 thereof,Having regard to the opinion of the Commission(1),Having regard to the assent of the European Parliament(2),Whereas the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic have applied to become members of the European Union,HAS DECIDED:to accept these applications for admission; the conditions of admission and the adjustments to the Treaties on which the European Union is founded, entailed by such admission, are to be the subject of an agreement between the Member States, the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic.Done at Luxembourg, 14 April 2003.For the CouncilThe PresidentG. Papandreou(1) Opinion delivered on 19 February 2003 (not yet published in the Official Journal).(2) Assent given on 9 April 2003 (not yet published in the Official Journal).